I agree in the first two propositions dealt with by Mr. Justice Holt. In deference mainly to the opinion of my associates, I concur *Page 88 
in the result also. But I do feel that we should make it plain that a multifarious proposition to amend the constitution will not be sustained simply because, although there are several distinct "alterations or amendments," they will yet be held a unit solely because all, if adopted, will operate within one of the three great fields of government power — those of taxation, eminent domain, or police.